

116 HR 5278 IH: GI Bill Planning Act of 2019
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5278IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Bergman (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to extend the period under which an election must be made
			 for entitlement to educational assistance under the All-Volunteer
			 Educational Assistance Program of Department of Veterans Affairs, to phase
			 out the use of such program, and for other purposes.
	
 1.Short titleThis Act may be cited as the GI Bill Planning Act of 2019. 2.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs (a)In generalSection 3011 of title 38, United States Code, is amended—
 (1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and
 (2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training.
 (b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of enactment of this Act.
 3.Phase out of All-Volunteer Educational Assistance ProgramSubsection (a)(1)(A) of section 3011 of title 38, United States Code, as amended by section 1, is further amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2029.
		4.Requirements for in-State tuition
 (a)In generalSection 3679(c) of title 38, United States Code, is amended— (1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and
 (2)in paragraph (4)— (A)by striking It shall and inserting (A) It shall; and
 (B)by adding at the end the following new subparagraph:  (B)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary—
 (i)an initial explanation of such requirements; and (ii)not later than 90 days after the date on which any such requirements change, the updated requirements..
 (b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020.
 5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		